MEMORANDUM***
Wancheng Zhang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“U”) denial of his applications for asylum and withholding of removal. We dismiss the petition for review.
Zhang contends the IJ’s adverse credibility finding is not supported by substantial evidence. Because Zhang failed to challenge the IJ’s adverse credibility finding on appeal to the BIA, we lack jurisdiction to consider Zhang’s petition. See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004) (dismissing petition challenging an adverse credibility finding where credibility was not exhausted in appeal to BIA).
To the extent Zhang challenges the BIA’s June 29, 2004 order denying his motion to reconsider, we lack jurisdiction because Zhang failed to file a separate petition seeking review of that order. See Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.